DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 07/28/2022. The examiner acknowledges the amendments to claims 1, 3, 7 – 8, 12, and 16. Claims 2 and 4 are cancelled. Claims 17 – 20 are new. Claims 1, 3, and 5 - 20 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 6, filed 07/28/2022, with respect to the rejection(s) of independent claim(s) 1 and 12 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20120232460 A1 to Raven, et al. (hereinafter Raven).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s originally filed disclosure lacks adequate written description for the claimed “a sensor to sense the hormone influenced pH level.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the hormone influenced pH level." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 – 7, 9 – 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120232460 A1 to Raven, et al. (hereinafter Raven).
Regarding claim 1, Raven anticipates a method of monitoring a property of tissue of an internal bodily organ that is not functioning properly or that is threated by disease [abstract], the method comprising:
Monitoring (by sensor 14), in real time, a hormone influenced property of tissue of the internal bodily organ by contacting the tissue [0062, 0073] (Fig 1), and
based on the monitoring step, when the hormone influenced property is at an abnormal level (not at threshold, low hormone) [0075, 0090], adjusting the hormone influenced property of the tissue to return the hormone influenced property to a level of normally functioning said tissue [0041, 0075, 0090].

Regarding claim 3, Raven anticipates the limitations of claim 1, wherein the tissue is one of brain tissue, spinal cord tissue, thecal tissue, bronchial tissue, tracheal tissue, lung tissue, kidney tissue, testicle tissue, bladder tissue and ovary tissue, or other tissues of the body [0073] (Fig 1).

Regarding claim 5, Raven anticipates the limitations of claim 1, wherein the step of monitoring the property of the tissue includes:
providing a probe (sleeve 12) having a sensor (14) to sense the property of the tissue [0073], and contacting the tissue with the sensor to obtain data regarding the property of the tissue [0073].

Regarding claim 6, Raven anticipates the limitations of claim 1, wherein the step of adjusting the property of the tissue occurs while the probe remains at the tissue site [0063] (Fig 1).

Regarding claim 7, Raven anticipates the limitations of claim 1, wherein the step of adjusting the property of the tissue is performed during the monitoring step [0063].

Regarding claim 9, Raven anticipates the limitations of claim 1, wherein the step of adjusting the property of the tissue includes introducing a substance into a patient's bloodstream so that when the substance reaches the tissue, the substance adjusts the property of the tissue [0041, 0063, 0075].

Regarding claim 10, Raven anticipates the limitations of claim 1, wherein the step of adjusting the property of the tissue includes adjusting the property directly at the monitored tissue ([0073 - 0074], sensor (14) and reservoir (28) can be integrated into sleeve 12 such that the active agent dispensed by the reservoir adjust the property of tissue directly at the tissue the sensor is monitoring) (Fig 3).

Regarding claim 11, Raven anticipates the limitations of claim 5, wherein the probe is constructed and arranged to transmit the data (to controller 56) in a wireless manner [0058, 0063] (Fig 17).

Regarding claim 12, Raven anticipates a device for monitoring and adjusting a property of tissue of an internal bodily organ [abstract], the device comprising:
a probe (12) constructed and arranged to contact the tissue to sense a hormone influenced property of the tissue (using sensor 14) [0073] (Fig 1); and
a delivery structure (lumen of tube 30) constructed and arranged to deliver a substance (active agent) to the tissue to adjust the hormone influenced property of the tissue [0040 – 0041, 0090] (Fig 1).

Regarding claim 13, Raven anticipates the limitations of claim 12, wherein the delivery structure is a lumen (of tube 30) [0073] (Fig 2).

Regarding claim 15, Raven anticipates the limitations of claim 12, wherein the probe is constructed and arranged to deliver the data (to controller 56) regarding the sensed property in a wireless manner [0058, 0063] (Fig 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raven in view of WO 2006064503 A2 to Belsky, et al. (hereinafter Belsky).
Regarding claim 14, Raven teaches the limitations of claim 12, however Raven does not teach, in combination with an endoscope, the probe and delivery structure being disposed in the endoscope.
Belsky teaches, in combination with an endoscope [pg 60, ln 28 – pg 61, ln 9], a placeholder for a probe (electrodes) and delivery structure (drug delivery mechanism) being disposed in the endoscope [pg 60, ln 28 – pg 61, ln 9].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Raven to have, in combination with an endoscope, the probe and delivery structure being disposed in the endoscope, because doing so would enable a clinician to visually identify a specific site in the tissue, as recognized by Raven [pg 60, ln 28 – pg 61, ln 9].

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Raven in view of US 5735801 A to Caillouette.
Regarding claim 16, Raven teaches the limitations of claim 12, however Raven does not teach the probe includes a sensor to sense the hormone influenced pH level as the property of tissue.
Caillouette teaches a probe includes a sensor (indicator) to sense the hormone influenced (by estrogen or estradiol) pH level as the property of tissue [col 3, ln 33 - 65] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Raven to have the probe includes a sensor to sense the hormone influenced pH level as the property of tissue, because doing so would help determine a deficient level of estrogen or estradiol, as recognized by Caillouette [col 3, ln 51 – 65].

Allowable Subject Matter
Claims 8 and 17 - 20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 is allowable because it comprises a method step of adjusting a property of tissue after a sensor is removed from contact with the tissue. The closest prior art of record, Caillouette, teaches an apparatus configurable to be removed from tissue before a property is adjusted, such as by increasing an estrogen or estradiol dosage after the indicator measurement has been taken and the indicator disposed of. However, Cailloutte does not explicitly teach a method step of increasing an estrogen or estradiol dosage after the indicator measurement has been taken and the indicator disposed of.
Claims 17 – 20 are allowed for depending from the allowable subject matter of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2014135521 A1, US 5368028 A, US 20160183878 A1, US 20050197554 A1, WO 2013090689 A1, US 20090259215 A1, and WO 2015057696 A1 are mentioned because they disclose methods and devices for monitoring and treating conditions affected by hormones.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791